Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is MacDonald, et al. (U.S. Patent 9,713,762 B2); Barragan (U.S. Patent 9,613,485 B2); and Miller (U.S. Patent 8,777,716 B2).  MacDonald pertains to two independent roulette games.  Barragan pertains to three independent roulette games.  Miller pertains to a roulette game with a side bet.  None of these references pertains to a first independent game (first to fourth clauses of Claim 1), a second independent game (fifth and sixth clauses of Claim 1), revealing the results of the first game before the results of the second game (sixth clause of Claim 1), or comparing the results of the first or second games to resolve independent or combined outcomes as presently claimed (seventh to last clauses of Claim 1).  Generally in the prior art, in card and non-card games of chance (such as table games), casinos may use proposition bets or side bets.  A "proposition bet" (e.g., prop bet, prop, novelty, proxy bet, ackbet, or a side bet) is a bet made regarding the occurrence or non-occurrence during a game of an event not directly affecting the game's final outcome.  
The present claims pertain to a gaming system for a player in which a side bet can have multiple outcomes in a game of chance.  The electronic gaming system comprises a first gaming device that produces a first outcome in a game, a second gaming device that produces a second outcome in the game, the first and second outcomes being independent of one another, a wagering zone to receive a wager from a player on a potential outcome in a set of potential outcomes of the game; and a side wagering zone to receive a side bet from the player on a selected potential outcome in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/RONALD LANEAU/Primary Examiner, Art Unit 3715